20-01185-mew       Doc 6     Filed 08/12/20 Entered 08/12/20 21:46:40      Main Document
                                          Pg 1 of 5



WAYNE GREENWALD, P.C.
Attorneys for Plaintiff
Summa Capital Corp.
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Case No. 08-12667 (MEW)

               BOAZ BAGBAG,                                   Chapter 7

                               Debtor.
________________________________________
SUMMA CAPITAL CORP.,

                      Plaintiff,                              Adv. No. 20-01185(MEW)
       - against -

BOAZ BAGBAG,

                       Defendant.
----------------------------------------------------------X

        SUMMA CAPITAL CORP., ‘s SUPPLEMENTAL OBJECTION
           TO BOAZ BAGBAG’S MOTION SEEKING ORDERS
            DISMISSING THIS ADVERSARY PROCEEDING,
                 WITH POINTS AND AUTHORITIES


TO: HON. MICHAEL E. WILES
    UNITED STATES BANKRUPTCY JUDGE

      Summa Capital Corp., the Plaintiff (“Summa” or the “Plaintiff”), by its

                                                1
20-01185-mew     Doc 6   Filed 08/12/20 Entered 08/12/20 21:46:40    Main Document
                                      Pg 2 of 5



attorneys represents:

                         PRELIMINARY STATEMENT

1.     At the August 5, 2020 hearing (the “Hearing”) on the Debtor-Defendant’s,

      Boaz Bagbag (the “Debtor”) motion seeking dismissing this action (the

      “Motion”), Summa referred to a decision granting summary judgment to a

      judgment creditor in a similar action.

2.    Summa said it would provide the Court with that decision



                         THE REFERENCED DECISION

3.    That decision is Levin v. Islamic Republic of Iran, 2018 WL 10638333, at *1

      (S.D.N.Y. Dec. 19, 2018)(“Levin”).

4.    Like Summa, that judgment creditor sought “to extend their judgment lien

      against defendants’ real property in New York.” with “renewal judgment

      triggering a new judgment lien under N.Y. C.P.L.R. § 5014." Id.

5.    Thar court found it had authority to renew the registered judgment and

      trigger a corresponding lien on defendants’ real property and granted that

      plaintiff summary judgment for a renewal judgment. Id., at *2-*3.

6.    Summary judgment was granted because:

             The Court therefore need only decide whether the Levins’ application

                                         2
20-01185-mew        Doc 6   Filed 08/12/20 Entered 08/12/20 21:46:40   Main Document
                                         Pg 3 of 5



             meets the standards of N.Y. C.P.L.R. § 5014. Under § 5014, a plaintiff

             must make a prima facie showing of her entitlement to a renewal

             judgment as a matter of law, demonstrate that the defendant was the

             judgment debtor, that the judgment was docketed at least nine years

             prior to the commencement of the action, and that the judgment

             remains partially or completely unsatisfied.

      Id., at *2.

7.    There is no question that Boaz Bagbag is “the judgment debtor, that the

      judgment was docketed at least nine years prior to the commencement of the

      action, and that the judgment remains partially or completely unsatisfied.”

8.    The Complaint states that.

9.    It is unchallenged.



The Predominant Federal Interest

10.   Mr. Bagbag says this Court should abstain from this action.

11.   He says this Court should not safeguard the rights granted by this Court’s

      judgment.

12.   Mr. Bagbag’s contention is the antithesis of Federal jurisprudence.

13.          Process subsequent to judgment is as essential to jurisdiction as

                                           3
20-01185-mew     Doc 6    Filed 08/12/20 Entered 08/12/20 21:46:40   Main Document
                                       Pg 4 of 5



            process antecedent to judgment else the judicial power would be

            incomplete and entirely inadequate to the purposes for which it was

            conferred by the constitution’,” quoting Riggs v. Johnson County, 73

            U.S. (6 Wall.) 166, 187, 18 L.Ed. 768 (1867)); Chambers v. Blickle

            Ford Sales, Inc., 313 F.2d 252, 256 (2d Cir.1963); American Safety

            Table Co. v. Schreiber & Goldberg, Inc., 320 F.Supp. 603, 604

            (S.D.N.Y.1970) (observing that federal courts are vested with ancillary

            jurisdiction over proceedings to enforce their judgments because “a

            federal court [has] a vital interest in seeing that [its] judgments are

            not rendered ineffective by . . . misconduct.”).

            RCA Corp. v. Tucker, 696 F. Supp. 845, 850 (E.D.N.Y.

            1988)(Emphasis supplied).

14.   Mr. Bagbag states no prejudice caused him by this Court exercising its

      jurisdiction in this simple, discrete action.

15.   It is simply Summa preserving rights granted it by this Court’s judgment

      against Mr. Bagbag.

16.   Mr. Bagbag wants to defeat that, any way he can.

17.   Summa cannot predict what the state courts will do in the actions to extend

      the liens created by the transcripts of this Court’s judgment, or what Mr.

                                           4
20-01185-mew     Doc 6   Filed 08/12/20 Entered 08/12/20 21:46:40     Main Document
                                      Pg 5 of 5



      Bagbag will do in those actions.

18.   Summa is entitled to bring this actions

19.   This Court is empowered to grant the relief sought.

20.   Precedent entitles Summa to the relief sought.

21.   This Court should deny the Motion and not abstain.

WHEREFORE, Summa asks this Court to issue orders: a.) denying the Motion;

and b.) granting such other and further relief as this Court deems proper.

Dated: Becket MA
       August 12, 2020

                                       WAYNE GREENWALD, P.C.
                                       Attorneys for Plaintiff
                                       Summa Capital Corp.
                                       475 Park Avenue South - 26th Floor
                                       New York, NY 10016
                                       212-983-1922


                                       By: /S/ Wayne M. Greenwald Pres.
                                               Wayne M. Greenwald




                                          5
